Judgment and order affirmed, with costs. Per Curiam. The fact that plaintiff was protected by compensation insurance first came into the ease through plaintiff pleading it in his complaint. He also introduced evidence showing that he had such protection, and that he had duly made his election to sue a third party. Even so, we might be inclined to hold that the plaintiff had been prejudiced by the frequent mention of compensation insurance all through the trial and even in the charge (Zimber v. Kress, 225 App. Div. 16), were it not that the great weight of evidence supports the verdict. All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.